Citation Nr: 0908912	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-38 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder contusion, to include whether new and material 
evidence has been presented to reopen a prior final decision.

2.  Entitlement to service connection for a back disorder, to 
include whether new and material evidence has been presented 
to reopen a prior final decision.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from October 1949 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO in Houston, Texas currently has 
jurisdiction over the claim.

The case was initially before the Board in July 2008; 
however, the issues of whether new and material evidence had 
been received to reopen previously denied claims of service 
connection for a right shoulder contusion and low back 
disability were remanded to the RO for compliance with VA's 
duty to notify and assist the Veteran in the substantiation 
of his claim.

The reopened claims of service connection for right shoulder 
and low back disability for review on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A November 1959 Board decision denied a claim of service 
connection for residuals of a right shoulder contusion on the 
basis there was no evidence of a current disability.

2.  The evidence received since the November 1959 Board 
decision is new and material as it includes a current 
diagnosis of degenerative joint disease of the right shoulder 
and the overall record raises reasonable possibility of 
substantiating the claim.

3.  A November 1959 Board decision denied a claim of service 
connection for a back disorder on the basis there was no 
evidence of a current disability.

4.  The evidence received since the November 1959 Board 
decision is new and material as it includes a current 
diagnosis of degenerative disc and joint disease of the 
lumbar spine and the overall record raises reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1959 Board decision that denied service 
connection for residuals of a right shoulder contusion is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence submitted since the November 1959 Board decision 
is new and material, and the claim for service connection for 
residuals of contusion of the right shoulder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  The November 1959 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2008).

4.  Evidence submitted since the November 1959 Board decision 
is new and material, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied claims of service connection for residuals 
of a right shoulder contusion and a back disorder, after 
having reopened a prior claim that was finally denied by the 
Board in November 1959.  The Board must independently 
determine whether new and material evidence has been 
submitted to reopen the prior final decision.  Barnett v. 
Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

A Board decision in November 1959 denied claims of service 
connection for residuals of right shoulder contusion and a 
back disorder on the basis that there was no evidence of a 
current disability.  That decision is final and not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.1100.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  See 
generally 66 Fed. Reg. 45620 (Aug. 29, 2001).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§§ 1110, 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. §§ 1110 and 1131, a claimant 
must prove the existence of a disability and that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

In connection with the current appeal, the Veteran's medical 
records reflect current diagnoses of degenerative joint 
disease of the right shoulder, and degenerative disc and 
joint disease of the lumbar spine.  This new evidence shows 
current disability, and therefore cures the previous 
evidentiary defect.  The Veteran has presented new and 
material evidence to reopen the previously denied claims.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As addressed in the remand following this decision, further 
evidentiary development is necessary to decide the claims. 


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right shoulder contusion is granted.

The appeal to reopen a claim of service connection for a back 
disorder is granted.


REMAND

The Board regrets any further delay in adjudicating the 
claims, but finds that the October 2008 VA compensation and 
pension examination report fails to provide an adequate 
discussion of the evidence and rationale for the opinions 
expressed which would allow the Board to arrive at a fully 
informed evaluation of the underlying medical issues.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In October 2008, a VA physician's assistant provided an 
opinion that the Veteran's current right shoulder and low 
back disabilities were not incurred in or aggravated during 
service.  In rendering this opinion, the VA clinician 
asserted that the Veteran had a one-time contusion of the 
right shoulder in 1952, but had not received treatment until 
October 2003.  Additionally, the VA clinician found no 
evidence of back injury in service and referred to "one 
note" in 1959 which referred to the Veteran's treatment for 
back complaints.

The VA clinician's assessment is factually inaccurate.  With 
respect to the right shoulder, the Veteran's service 
treatment records (STRs) reflect treatment for right shoulder 
pain in March 1951, which included pain medication and 
diathermy therapy.  Other STR's reflect similar complaints of 
right shoulder pain.  An April 1959 statement from Dr. 
H.E.C., indicates that he treated the Veteran for right 
shoulder bursitis in March 1954, and that the Veteran 
reported having right shoulder trouble while in the service.

With respect to the low back, the record reflects medical 
statements of the Veteran's treatment for right sacroiliac 
strain in March 1954; pain, limitation of motion, and muscle 
spasm of the low back in June 1955; low back pain in August 
1955; and tenderness and paravertebral spasm at L3-4 in 
October 1955.  An October 1957 VA compensation and pension 
examination demonstrated some abnormal findings and rendered 
a diagnosis of chronic bilateral sciatica residuals of an 
automobile accident (in service).

Furthermore, the Veteran submitted numerous lay witness 
statements attesting to personal knowledge of the Veteran's 
complaints of right shoulder and low back pain since service.

The Board is cognizant of the report from the Veteran's 
period of VA hospitalization from May 1959 to July 1959, on 
which the VA clinician relied in rendering an opinion.  
However, an adequate medical opinion must address all lay and 
medical evidence relevant to a claim.  See Stefl, 21 Vet. 
App. 120, 123 (2007).  Furthermore, as the medical evidence 
reflects that the Veteran may have had a developmental defect 
of juvenile epiphysitis existing prior to entry into service, 
a clarifying medical opinion on this matter is also required.

Accordingly, a remand is necessary to obtain a medical 
opinion which describes the Veteran's disabilities in 
sufficient detail with a complete rationale for all opinions 
expressed, as required by Stefl.  Given the possibility of a 
developmental abnormality pre-existing service, the expertise 
of an orthopedic examiner is necessary in this case.

On remand, the RO must also clarify the Veteran's 
representation in this case.  A specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent, or other person properly 
designated to represent the veteran.  38 C.F.R. § 20.601.  To 
designate a recognized organization as his or her 
representative, an appellant must execute VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  A properly filed designation made prior to 
appeal will continue to be honored, unless it has been 
revoked by the appellant, or unless the representation is 
properly withdrawn.  38 C.F.R. § 20.602.

In March 2004, the Veteran obtained the services of the 
Missouri Veterans Commission (MVC) to help represent him with 
his claim.  The Veteran moved to Houston, Texas in 2008.  In 
a Supplemental Statement of the Case (SSOC) dated October 
2008, the RO identified the Veteran's representative as the 
Texas Veterans Commission (TVC), although there is no valid 
power of attorney for this Veteran Service Organization 
(VSO).  In October 2008, the Veteran's representative from 
the MVC submitted a statement on the Veteran's behalf.  A 
November 2008 SSOC again identified the TVC as the 
representative in this case, but a December 2008 letter was 
sent to the MVC.  This matter must be clarified prior to any 
further adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify, in writing, the 
Veteran's intentions regarding his 
representation in this appeal, and if he 
wishes to appoint a representative other 
than the MVC, the appropriate paperwork 
and guidance should be provided.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  Send the Veteran's claims folder to an 
appropriately qualified VA orthopedic 
examiner to determine the nature and 
probable etiology of the Veteran's 
degenerative joint disease of the right 
shoulder, and degenerative disc and joint 
disease of the lumbar spine.  The claims 
file must be provided to the examiner for 
review in conjunction with the requested 
examination.

Based on review of the record, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that any currently 
diagnosed disability of the right shoulder 
and/or low back was first manifested in 
service or is the result of injury or disease 
incurred or aggravated during active duty 
service from October 1949 to January 1953.

With respect the spine, the examiner is 
requested to clarify whether the X-ray 
findings of juvenile epiphysitis of the 
dorsal vertebrae represents a developmental 
defect and, if so, whether it is at least as 
likely as not that any current disability of 
the spine is related to a superimposed injury 
of this defect as a result of the March 1952 
automobile accident?

With respect to the right shoulder 
disability, the examiner's attention is 
directed to the STRs showing the Veteran's 
treatment for right shoulder pain in March 
1951, and right shoulder contusion in March 
1952; the April 1959 statement from Dr. 
H.E.C., reporting treatment for right 
shoulder bursitis in March 1954; the October 
1957 VA compensation and pension examination 
report; the report from the period of VA 
hospitalization from May 1959 to July 1959; 
VA treatment records diagnosing degenerative 
joint disease of the right shoulder many 
years after service; the Veteran's statements 
of injury and symptoms in relation to his 
claim filed in 1957; and the numerous lay 
witness statements submitted in support of 
the 1957 claim. 

With respect to the low back, the examiner's 
attention is directed to the STRs reflecting 
the Veteran having no treatment for low back 
complaints but being involved in an 
automobile accident in March 1952; the 
Veteran's treatment for right sacroiliac 
strain in March 1954; pain, limitation of 
motion, and muscle spasm of the low back 
noted in June 1955; treatment for low back 
pain in August 1955; tenderness and 
paravertebral spasm at L3-4 noted in October 
1955; an October 1957 VA compensation and 
pension examination demonstrating some 
abnormal findings and a diagnosis of chronic 
bilateral sciatica residuals of automobile 
accident; the report from the  period of VA 
hospitalization from May 1959 to July 1959; 
VA treatment records diagnosing degenerative 
disc and joint disease many years after 
service; the Veteran's statements of injury 
and symptoms in relation to his claim filed 
in 1957; and the numerous lay witness 
statements submitted in support of the 1957 
claim.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The medical examiner must provide an 
adequate discussion of the evidence and 
rationale for the opinions expressed which 
would allow the Board to arrive at a fully 
informed evaluation of the underlying 
medical issues.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative an SSOC 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


